DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments filed on 04/23/2021, with respect to independent claims 1 and 12 have been fully considered and are persuasive.  Therefore, the 103 rejection over independent claims has been withdrawn. 

                                  Allowance Subject Matter
3. Claims 1-4, 6-15 and 17-46 are allowed.

4. The following is an examiner’s statement of reasons for allowance:

Although the prior art of record such as Suarez Garcia (US 2016/0029221) in view of Wallace (US 2017/0237773) discloses: “receiving, by the second controller, a plurality of responses to transmit responsive to a corresponding request from the first controller” (Suarez Garcia: para: 0066);and “determining, by the first controller, whether the one or more responses received from the second controller correspond to the plurality of responses that the first controller expected from the second controller” (Wallace: para:0021, para:0094).

However, none of the prior art of record alone or in combination teaches or suggest the steps or elements recited in independent claims: “receiving, by the second controller, a plurality of responses that the first controller expects the second controller to transmit to the first controller when the second controller receives and responds to requests from the first controller generated using the data received by the first controller for executing the predetermined malicious behavior”.


Other relevant prior art is cited below:

Lotem et al (US Patent. 8,407,798) discloses a method for simulation aided security event management, the method includes: generating attack simulation information that comprises multiple simulation data items of at least one data item type out of vulnerability instances data items, attack step data items and attack simulation scope data items; wherein the generating of attack simulation information is responsive to a network model, at least one attack starting point and attack action information; identifying security events in response to a correlation between simulation data items and event data; and prioritizing identified security events.

Cohen et al (US 2005/0193430) discloses a systems and methods for risk detection and analysis in a computer network. Computerized, automated systems and methods can be provided. Raw vulnerability information and network information can be utilized in determining actual vulnerability information associated with network nodes. Methods are provided in which computer networks are modeled, and the models utilized in performing attack simulations and determining risks associated with vulnerabilities. Risks can be evaluated and prioritized, and fix information can be provided.

Saffre et al (U.S. 2006/0031439) discloses a network, and a method and apparatus for network management in which nodes in the network are arranged specified number of connections with other nodes by initiating links across the network tree structure to nodes on the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA CATTUNGAL whose telephone number is (571)270-0506. 
The examiner can normally be reached on MON-FRI: 7:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 -272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/DEREENA T CATTUNGAL/
Examiner, Art Unit 2431
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431